DETAILED ACTION
The current office action is in response to the communication filed on 6/1/22.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a consistent hash system configured to receive and obtain in claim 17; a downscaling system configured to downscale and obtain in claims 17 and 19; a deterministic mapping system configured to map and assign in claims 17-18; a resizing detector configured to detect, a bucket identifier component configured to reassign and a range query execution component configured to identify, generate, and execute in claim 20; and a move component configured to provide and move in claims 17 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 6-8, 14-16 and 20 are objected to because of the following informalities:
The limitation “…move items corresponding to the re-assigned bucket identifier from the physical resource in the current number of physical resources to the different physical resource.” in claim 6, lines 7-9, should be “…move items corresponding to [[the]] a re-assigned bucket identifier from [[the]] a physical resource in the current number of physical resources to [[the]] a different physical resource in the changed number of physical resources.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 14, lines 6-8.
The limitation “…execute the range query against the physical resource in the current number of physical resources…” in claim 20, lines 10-11, should be “…execute the range query against [[the]] a physical resource in the current number of physical resources…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3, 11 and 19, at least in part, recite “…wherein the instructions cause the computer system to deterministically obtain the downscaled value by obtaining a ratio of the number of bucket identifiers in the reduced value space to the hash value space, and multiplying the ratio by the numeric hash value.”
However, the specification of the claimed invention fails to implicitly or explicitly describe the limitations of claims 3, 11 and 19.

Claims 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the bucket identifiers” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the bucket identifiers” refers to the “bucket identifiers” recited in claim 1, lines 11-12, to the “bucket identifiers” recited in claim 6, line 5, to the “bucket identifiers” recited in claim 7, line 3 or to a different/distinct set of bucket identifiers.
Claim 15 recites the limitation “the bucket identifiers” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the bucket identifiers” refers to the “bucket identifiers” recited in claim 9, line 7, to the “bucket identifiers” recited in claim 14, line 4, to the “bucket identifiers” recited in claim 15, line 3 or to a different/distinct set of bucket identifiers.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,375,013. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose receiving a string identifier that identifies an item to be assigned to one of a plurality of physical resources, obtaining a numeric hash value based on applying a hashing function to the string identifier, downscaling the numeric hash value into a reduced value space of bucket identifiers, mapping the selected bucket identifier to a particular physical resource and providing the item to the particular physical resource. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-10, 12-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over “Boddu et al.” (US PGPUB 2017/0220290) (Hereinafter Boddu) in view of “Miller et al.” (US PGPUB 2020/0159726) (Hereinafter Miller).
With respect to claim 1, Boddu teaches a computer system (system 10; Fig. 2, [0021]) comprising:
at least one processor (processor 90; Fig. 2, [0021]); and
memory (memory 40; Fig. 2, [0021]) storing instructions executable by the at least one processor ([0052]), wherein the instructions, when executed, cause the computer system to:
receive a string identifier that identifies an item to be assigned to one of a plurality of physical resources; obtain a numeric hash value based on applying a hashing function to the string identifier, the hashing function configured to generate numeric hash values that are distributed over a hash value space comprising a defined range of values (a data object associated with a name is uploaded to system 10 and a hash value is calculated by applying a hash algorithm. A hash value space comprising a sequence of hash values is maintained. A storage location is configured to store data objects; Figs. 2-3, [0024]-[0027], [0043]-[0044]);
deterministically map the selected bucket identifier to a particular physical resource of the plurality of physical resources  (each bucket is associated with one or more storage locations of a plurality of storage locations; Figs. 2-3, [0027], [0045]); and
provide the item to the particular physical resource (the data object is routed to the appropriate storage location based on an associated bucket; Figs. 2-3, [0031], [0045]).
Boddu does not teach downscale the numeric hash value into a reduced value space of bucket identifiers, having fewer values than the hash value space, by deterministically obtaining a downscaled value corresponding to a selected bucket identifier based on the numeric hash value, a number of bucket identifiers in the reduced value space, and the hash value space.
However, Miller teaches downscale the numeric hash value into a reduced value space of bucket identifiers, having fewer values than the hash value space, by deterministically obtaining a downscaled value corresponding to a selected bucket identifier based on the numeric hash value, a number of bucket identifiers in the reduced value space, and the hash value space (a summary table is constructed by decomposing each hash value of a corresponding hash table into multiple bit fields, a bucket address field of the hash value has multiple bits which are interpreted as a bucket address value, which points to a bucket. Each bucket holds, represents or indexes many hash values that have the same bit values; Figs. 4-6, [0033], [0202], [0204]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate downscaling a numeric hash value into a reduced value space to Boddu because Boddu discloses using a hash value space to maintain hash values ([0025]) and Miller suggests downscaling a numeric hash value into a reduced value space ([0204]).
One of ordinary skill in the art would be motivated to utilize the teachings of Miller in the Boddu system in order to improve computing efficiency and decrease search time latency in hash tables.

With respect to claim 2, Boddu as modified teaches the computer system of claim 1. Boddu further teaches wherein the instructions cause the computer system to uniformly, on average, assign bucket identifiers to each of the particular physical resource and another physical resource of the plurality of physical resources (each bucket is assigned to one of available storage locations; Figs. 2-3, [0042]).

With respect to claim 4, Boddu as modified teaches the computer system of claim 1. Miller further teaches wherein the instructions cause the computer system to uniformly, on average, assign numeric hash values to the bucket identifiers in the reduced value space of bucket identifiers (a summary table is constructed by decomposing each hash value of a corresponding hash table into multiple bit fields, a bucket address field of the hash value has multiple bits which are interpreted as a bucket address value, which points to a bucket. Each bucket holds, represents or indexes many hash values that have the same bit values; Figs. 4-6, [0033], [0202], [0204]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate assigning a numeric hash value to a bucket identifier in a reduced value space to Boddu because Boddu discloses using a hash value space to maintain hash values ([0025]) and Miller suggests assigning a numeric hash value to a bucket identifier in a reduced value space ([0204]).
One of ordinary skill in the art would be motivated to utilize the teachings of Miller in the Boddu system in order to improve computing efficiency and decrease search time latency in hash tables.

With respect to claim 5, Boddu as modified teaches the computer system of claim 1. Boddu further teaches wherein the hashing function is configured to: generate, for a plurality of string identifiers that identify items to be assigned to one or more of the plurality of physical resources, a plurality of numeric hash values that are uniformly distributed over the hash value space (a data object associated with a name is uploaded to system 10 and a hash value is calculated by applying a hash algorithm. A hash value space comprising a sequence of hash values is maintained. A storage location is configured to store data objects; Figs. 2-3, [0024]-[0027], [0043]-[0044]).

The limitations of claims 9-10 and 12-13 are rejected in the analysis of claims 1-2 and 4-5 respectively and these claims are rejected on that basis.
The limitations of claims 17-18 are rejected in the analysis of claims 1-2 respectively and these claims are rejected on that basis.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boddu in view of Miller, and further in view of “Zhang et al.” (US PGPUB 2020/0204626) (Hereinafter Zhang).
With respect to claim 6, Boddu as modified teaches the computer system of claim 1. Boddu does not teach wherein the instructions cause the computer system to: identify a change in the plurality of physical resources from a current number of physical resources to a changed number of physical resources; uniformly, on average, re-assign bucket identifiers from the current number of physical resources to the changed number of physical resources; and move items corresponding to the re-assigned bucket identifier from the physical resource in the current number of physical resources to the different physical resource.
However, Zhang teaches wherein the instructions cause the computer system to: identify a change in the plurality of physical resources from a current number of physical resources to a changed number of physical resources; uniformly, on average, re-assign bucket identifiers from the current number of physical resources to the changed number of physical resources; and move items corresponding to the re-assigned bucket identifier from the physical resource in the current number of physical resources to the different physical resource (if a cache node becomes unavailable, its hash key is removed from a mapping, and the data that it was previously responsible for (i.e., its bucket) is now managed by the cache node whose hash key is found next when continuing to traverse clockwise on the circle. Hence, a lost cache node's bucket(s) would need to be moved (and/or reloaded on the next access), but the data in other cache nodes' buckets is not affected; [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reassigning buckets and moving items to Boddu because Boddu discloses reallocating buckets among storage locations ([0034]) and Zhang suggests reassigning buckets and moving items ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Zhang in the Boddu system in order to provide faster reallocation of data when resources are added/removed.

The limitations of claim 14 are rejected in the analysis of claim 6 above and this claim is rejected on that basis.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boddu in view of Miller and Zhang, and further in view of “Lam” (US PGPUB 2020/0287831).
With respect to claim 7, Boddu as modified teaches the computer system of claim 6. Boddu does not teach wherein the instructions cause the computer system to detect an added physical resource to the plurality of physical resources and re-assign bucket identifiers by dividing the bucket identifiers into a number of groups, each group being identified by a group index value and each group having N buckets where N corresponds to the changed number of physical resources, and re-assigning an equal number of bucket identifiers from each group to the added physical resource.
However, Lam teaches wherein the instructions cause the computer system to detect an added physical resource to the plurality of physical resources and re-assign bucket identifiers by dividing the bucket identifiers into a number of groups, each group being identified by a group index value and each group having N buckets where N corresponds to the changed number of physical resources, and re-assigning an equal number of bucket identifiers from each group to the added physical resource (when a new node is added to the new lookup table, an additional partition of buckets is defined and each existing partition will contribute some number (N) of its buckets to the new partition; [0054], [0071], [0097]-[0102]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reassigning buckets to resources to Boddu because Boddu discloses reallocating buckets among storage locations ([0034]) and Lam suggests reassigning buckets to resources ([0097]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lam in the Boddu system in order to provide an even distribution of buckets among active resources.

The limitations of claim 15 are rejected in the analysis of claim 7 above and this claim is rejected on that basis.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boddu in view of Miller, Zhang and Lam, and further in view of “Doerner et al.” (US PGPUB 2017/0177266) (Hereinafter Doerner).
With respect to claim 8, Boddu as modified teaches the computer system of claim 7. Boddu does not teach wherein the instructions cause the computer system to: identify a range of numeric hash values corresponding to the re-assigned bucket identifier; generate a range query based on the identified range of numeric hash values; execute the range query against the physical resource in the current number of physical resources to retrieve items having numeric hash values in the identified range of numeric hash values; and move the retrieved items to the different physical resource.
However, Doerner teaches wherein the instructions cause the computer system to: identify a range of numeric hash values corresponding to the re-assigned bucket identifier; generate a range query based on the identified range of numeric hash values; execute the range query against the physical resource in the current number of physical resources to retrieve items having numeric hash values in the identified range of numeric hash values; and move the retrieved items to the different physical resource (a hash is divided into a plurality of buckets. Instead of all the contents of a node needing to be moved when a new node is added to the ring, only a subset of the data on a node is relocated when the associated bucket is assigned to the new node; [0120]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reassigning buckets to resources to Boddu because Boddu discloses reallocating buckets among storage locations ([0034]) and Doerner suggests reassigning buckets to resources ([0120]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doerner in the Boddu system in order to provide a faster and more effective migration of data among resources.

The limitations of claim 16 are rejected in the analysis of claim 8 above and this claim is rejected on that basis.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boddu in view of Miller and Zhang, and further in view of Doerner.
With respect to claim 20, Boddu as modified teaches the computer system of claim 17. Boddu does not teach further comprising: a resizing detector configured to detect a resizing input indicative of a change in the plurality of physical resources from a current number of physical resources to a changed number of physical resources; and a bucket identifier component configured to uniformly re-assign, on average, bucket identifiers from physical resources in the current number of physical resources to physical resources in the changed number of physical resources.
However, Zhang teaches further comprising: a resizing detector configured to detect a resizing input indicative of a change in the plurality of physical resources from a current number of physical resources to a changed number of physical resources; and a bucket identifier component configured to uniformly re-assign, on average, bucket identifiers from physical resources in the current number of physical resources to physical resources in the changed number of physical resources (if a cache node becomes unavailable, its hash key is removed from a mapping, and the data that it was previously responsible for (i.e., its bucket) is now managed by the cache node whose hash key is found next when continuing to traverse clockwise on the circle. Hence, a lost cache node's bucket(s) would need to be moved (and/or reloaded on the next access), but the data in other cache nodes' buckets is not affected; [0054]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reassigning buckets and moving items to Boddu because Boddu discloses reallocating buckets among storage locations ([0034]) and Zhang suggests reassigning buckets and moving items ([0054]).
One of ordinary skill in the art would be motivated to utilize the teachings of Zhang in the Boddu system in order to provide faster reallocation of data when resources are added/removed.
Furthermore, Boddu does not teach a range query execution component configured to identify a range of numeric hash values corresponding to each of the re-assigned bucket identifiers, generate a range query based on the identified range of numeric hash values, and execute the range query against the physical resource in the current number of physical resources to retrieve items having numeric hash values in the identified range of numeric hash values, wherein the move component is configured to move the retrieved items to a physical resource in the changed number of physical resources.
However, Doerner teaches a range query execution component configured to identify a range of numeric hash values corresponding to each of the re-assigned bucket identifiers, generate a range query based on the identified range of numeric hash values, and execute the range query against the physical resource in the current number of physical resources to retrieve items having numeric hash values in the identified range of numeric hash values, wherein the move component is configured to move the retrieved items to a physical resource in the changed number of physical resources (a hash is divided into a plurality of buckets. Instead of all the contents of a node needing to be moved when a new node is added to the ring, only a subset of the data on a node is relocated when the associated bucket is assigned to the new node; [0120]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reassigning buckets to resources to Boddu because Boddu discloses reallocating buckets among storage locations ([0034]) and Doerner suggests reassigning buckets to resources ([0120]).
One of ordinary skill in the art would be motivated to utilize the teachings of Doerner in the Boddu system in order to provide a faster and more effective migration of data among resources.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lorenz et al. US 2020/0026567. Discloses generating hash keys for objects and assigning the objects to resources based on the generated hash keys.
Cai et al. US 2016/0210340. Discloses determining a number of initial servers in a database cluster and determining an initial bucket configuration of the database cluster.
Kimmel et al. US 2015/0095347. Discloses using an extent hashing technique to distribute data and associated metadata evenly among nodes of a cluster.
Kumar et al. US 2012/0143877. Discloses storing data in a hash table comprising a plurality of buckets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
November 8, 2022